Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 23, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17 of U.S. Patent No. 8,010,676. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the above noted pending claims is anticipated by a corresponding element of a patented claim.	Regarding pending claim 19, each element of said claim is fully anticipated by patented claim 1.
Regarding pending claim 20, each element of said claim is fully anticipated by patented claim 4.
Regarding pending claim 23, each element of said claim is fully anticipated by patented claim 15.	Regarding pending claim 33, each element of said claim is fully anticipated by patented claim 17.
Claims 19, 21, 26, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14 of U.S. Patent No. 10,057,189. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the above noted pending claims is anticipated by a corresponding element of a patented claim.
Regarding pending claim 19, each element of said claim is fully anticipated by patented claim 1.
Regarding pending claim 21, each element of said claim is fully anticipated by patented claim 1.
Regarding pending claim 26, each element of said claim is fully anticipated by patented claim 7.
Regarding pending claim 33, each element of said claim is fully anticipated by patented claim 14.
Claims 19 – 25, 26 – 27, 29, 31 – 34, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6 – 11, 13, 15 – 18, 20, and 22 of U.S. Patent No. 11,121,982 in view of Knauerhase (US-20050198303-A1). 	Regarding claim 19¸ patented claim 1 anticipates all of said claim with the exception of the recitation of a virtual desktop, and wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop.	Knauerhase shows a virtual desktop ([13,17] where the virtual machine providing an emulated operating system software environment is within the broadest reasonable interpretation of a virtual desktop), and wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop ([44,49] and [30], discussing where “an identifier of the virtual machine (and service) may be returned to the client requesting the service, so that the client may access the service”).	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection fabric based resource provisioning of the patent with the virtual desktop access mechanism of Knauerhase in order to ensure users are paired with the optimal resource provisioning resource while via Knauerhase’s resource identification techniques, which facilitate the use of optimal resource pairing via, e.g., load balancing (Knauerhase, [21]).
Regarding pending claim 20, each element of said claim is fully anticipated by patented claim 2.
Regarding pending claim 21, each element of said claim is fully anticipated by patented claim 9.
Regarding pending claim 22, each element of said claim is fully anticipated by patented claim 4.
Regarding pending claim 23, each element of said claim is fully anticipated by patented claim 8.
Regarding pending claim 24, each element of said claim is fully anticipated by patented claim 6.
Regarding pending claim 25, each element of said claim is fully anticipated by patented claim 7.
Regarding pending claim 26, patented claim 10 anticipates all of said claim with the exception of the recitation of a virtual desktop, and wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop.	Knauerhase shows a virtual desktop ([13,17] where the virtual machine providing an emulated operating system software environment is within the broadest reasonable interpretation of a virtual desktop), and wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop ([44,49] and [30], discussing where “an identifier of the virtual machine (and service) may be returned to the client requesting the service, so that the client may access the service”).	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection fabric based resource provisioning of the patent with the virtual desktop access mechanism of Knauerhase in order to ensure users are paired with the optimal resource provisioning resource while via Knauerhase’s resource identification techniques, which facilitate the use of optimal resource pairing via, e.g., load balancing (Knauerhase, [21]).
Regarding pending claim 27, each element of said claim is fully anticipated by patented claim 11.
Regarding pending claim 29, each element of said claim is fully anticipated by patented claim 13.
Regarding pending claim 31, each element of said claim is fully anticipated by patented claim 15.
Regarding pending claim 32, each element of said claim is fully anticipated by patented claim 16.
Regarding pending claim 33, patented claim 17 anticipates all of said claim with the exception of the recitation of a virtual desktop, and wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop.	Knauerhase shows a virtual desktop ([13,17] where the virtual machine providing an emulated operating system software environment is within the broadest reasonable interpretation of a virtual desktop), and wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop ([44,49] and [30], discussing where “an identifier of the virtual machine (and service) may be returned to the client requesting the service, so that the client may access the service”).	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection fabric based resource provisioning of the patent with the virtual desktop access mechanism of Knauerhase in order to ensure users are paired with the optimal resource provisioning resource while via Knauerhase’s resource identification techniques, which facilitate the use of optimal resource pairing via, e.g., load balancing (Knauerhase, [21]).
Regarding pending claim 34, each element of said claim is fully anticipated by patented claim 18.
Regarding pending claim 36, each element of said claim is fully anticipated by patented claim 20.
Regarding pending claim 38, each element of said claim is fully anticipated by patented claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 24 – 26, 29, 31 – 33, 36 and 38 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (US-7340522-B1) in view of Knauerhase (US-20050198303-A1) and Fatula (US-20050131993-A1).
	Regarding claim 19, Basu shows a method comprising: 	receiving, at a connection fabric having a plurality of fabric nodes (Fig. 2 and col. 5 lines 12-22) and from a user access point (Fig. 2 item 210, Fig. 4 item 410), a connection request for a computing resource (col. 11 lines 50-55, discussing a request for the computing resources needed to establish a session), wherein a user of the user access point is associated with a profile (Fig. 5 step 510, col. 7 lines 8-10, col. 10 lines 16-19; the user’s association with the profile is made via the user submitting the profile along with their request) indicating resource parameters for a virtualized resource (Fig. 5 step 510); 	identifying, by the connection fabric, the profile associated with the user (col. 6 lines 5-16, where the grid scheduler identifies the profile submitted by the user, the grid scheduler being a part of the fabric), wherein the connection fabric comprises a plurality of nodes forming part of a distributed data repository (col. 6 lines 1-011 showing the “grid DRM provides a distributed repository”); 	accessing the user profile and using the resource parameters of the virtualized resource defined by the profile to identify the computing resource that satisfies the resource parameters of the profile (Fig. 5 step 520, col. 6 lines 5-16, and col. 8 lines 46-52 discussing the user’s “resource requirement profile”); and
	Basu does not show where the virtualized resource is a virtual desktop, and 	providing an identity of the identified computing resource to the user access point, wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop.
	Knauerhase shows where the virtualized resource is a virtual desktop ([13,17] where the virtual machine providing an emulated operating system software environment is within the broadest reasonable interpretation of a virtual desktop), and 	providing an identity of the identified computing resource to the user access point, wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop ([44,49] and [30], discussing where “an identifier of the virtual machine (and service) may be returned to the client requesting the service, so that the client may access the service”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resource provisioning method of Basu with the resource identity retrieval and transmission techniques of Knauerhase in order to provide for a more explicit method for assigning, provisioning, and addressing resources, and in order to enable reducing costs and improving resource utilization (Knauerhase,  [17]).	Basu in view of Knauerhase do not show wherein the profile is stored in at least one of the nodes of the connection fabric.
	Fatula shows wherein the profile is stored in at least one of the nodes of the connection fabric (showing multiple “subscription manager” nodes, each part of the grid system and each responsible for a set of subscribers (see [38]) and the set of subscriber’s respective profiles (see [80-81]); note that all grid data, such as the profiles, may utilize distributed storage (see [33,41]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase with the distributed profile storage of Fatula in order to further leverage the storage flexibility enabled by the existing distributed grid computing environment common to the disclosures.
	Regarding claim 22, Basu in view of Knauerhase and Fatula further show  associating the user with the identified computing resource including designating the match (Basu, col. 12 lines 29-37, see “pin a selected computing resource”) in a repository for future reference (Basu, col. 15 lines 7 – 11, see “easily re-located”).
	Regarding claim 24, Basu in view of Knauerhase and Fatula further show wherein the connection fabric comprises a plurality of nodes, wherein the plurality of nodes are collectively responsive (Basu, col. 6 lines 5 – 16) to the user access point for determining the computing resource according the profile (Basu, Fig. 5 step 520).
	Regarding claim 25, Basu in view of Knauerhase and Fatula further show wherein the nodes of the connection fabric further comprise information about available computing resources (Basu, col. 10 lines 37-49, col. 11 lines 56-64, col. 12 lines 18-22).
	Regarding claim 26, Basu shows system comprising: a plurality of computing devices configured to provide a plurality of nodes of a connection fabric and a plurality of computing resources (Figs. 2 and 4), wherein the connection fabric is configured to perform operations comprising:	receiving, at a connection fabric having a plurality of fabric nodes (Fig. 2 and col. 5 lines 12-22) and from a user access point (Fig. 2 item 210, Fig. 4 item 410), a connection request for a computing resource (col. 11 lines 50-55, discussing a request for the computing resources needed to establish a session), wherein a user of the user access point is associated with a profile (Fig. 5 step 510, col. 7 lines 8-10, col. 10 lines 16-19; the user’s association with the profile is made via the user submitting the profile along with their request) indicating resource parameters for a virtualized resource (Fig. 5 step 510); 	identifying, by the connection fabric, the profile associated with the user (col. 6 lines 5-16, where the grid scheduler identifies the profile submitted by the user, the grid scheduler being a part of the fabric), wherein the connection fabric comprises a plurality of nodes forming part of a distributed data repository (col. 6 lines 1-011 showing the “grid DRM provides a distributed repository”); 	accessing the user profile and using the resource parameters of the virtualized resource defined by the profile to identify the computing resource that satisfies the resource parameters of the profile (Fig. 5 step 520, col. 6 lines 5-16, and col. 8 lines 46-52 discussing the user’s “resource requirement profile”); and
	Basu does not show where the virtualized resource is a virtual desktop, and 	providing an identity of the identified computing resource to the user access point, wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop.
	Knauerhase shows where the virtualized resource is a virtual desktop ([13,17] where the virtual machine providing an emulated operating system software environment is within the broadest reasonable interpretation of a virtual desktop), and 	providing an identity of the identified computing resource to the user access point, wherein the identity of the identified computing resource enables the user access point to access the identified computing resource that provides the virtual desktop ([44,49] and [30], discussing where “an identifier of the virtual machine (and service) may be returned to the client requesting the service, so that the client may access the service”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resource provisioning method of Basu with the resource identity retrieval and transmission techniques of Knauerhase in order to provide for a more explicit method for assigning, provisioning, and addressing resources, and in order to enable reducing costs and improving resource utilization (Knauerhase,  [17]).	Basu in view of Knauerhase do not show wherein the profile is stored in at least one of the nodes of the connection fabric.
	Fatula shows wherein the profile is stored in at least one of the nodes of the connection fabric (showing multiple “subscription manager” nodes, each part of the grid system and each responsible for a set of subscribers (see [38]) and the set of subscriber’s respective profiles (see [80-81]); note that all grid data, such as the profiles, may utilize distributed storage (see [33,41]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase with the distributed profile storage of Fatula in order to further leverage the storage flexibility enabled by the existing distributed grid computing environment common to the disclosures	Regarding claim 29, the limitations of said claim are addressed in the analysis of claim 22.
	Regarding claim 31, the limitations of said claim are addressed in the analysis of claim 24.
	Regarding claim 32, the limitations of said claim are addressed in the analysis of claim 25.
	Regarding claim 33, the limitations of said claim are addressed in the analysis of claim 26.
	Regarding claim 36, the limitations of said claim are addressed in the analysis of claim 22.
	Regarding claim 38, the limitations of said claim are addressed in the analysis of claim 24.
	Regarding claim 39, the limitations of said claim are addressed in the analysis of claim 25.

Claims 20, 21, 27, 28, 34, and 35are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basu in view of Knauerhase and Fatula, as applied to claims 19 and 26 above, further in view of Kroening (US-20040215590-A1).
Regarding claim 20, Basu in view of Knauerhase and Fatula further show retrieving, from a mapping of computing resources to applications, a network location of the identified computing resource (Knauerhase, [44,49])
Basu in view of Knauerhase and Fatula do not show wherein the mapping is located on the particular node of the connection fabric, and wherein the mapping identifies the applications and operating systems available on each of the plurality of computing resources.	Kroening shows wherein the mapping is located on the particular node of the connection fabric, and wherein the mapping identifies the applications and operating systems available on each of the plurality of computing resources (Kroening, [22,24]).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase and Fatula with the grid profile storage of Kroening in order to more optimally pair grid resource requests with grid resources (Kroening, [24]).
Regarding claim 21, Basu in view of Knauerhase and Fatula show resource parameters of the profile (Basu, col. 12 lines 12 – 20 and Fig. 5).	Basu in view of Knauerhase and Fatula do not show matching resource parameters to particular applications and operating systems available on each of the plurality of available computing resources.
Kroening shows matching resource parameters to particular applications and operating systems available on each of the plurality of available computing resources ([24]).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase and Fatula with the grid profile storage of Kroening in order to more optimally pair grid resource requests with grid resources (Kroening, [24]).
	Regarding claims 27 and 34, the limitations of said claim are addressed in the analysis of claim 20.
	Regarding claims 28 and 35, the limitations of said claim are addressed in the analysis of claim 21.

	Claims 23, 30, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basu in view of Knauerhase and Fatula, as applied to claims 19 and 26 above, further in view of Joshi (US-20020091798-A1) and Yates (US-6167438-A).	Regarding claim 23, Basu in view of Knauerhase and Fatula show claim 19.	Basu in view of Knauerhase and Fatula do not show where obtaining the user profile includes determining whether a user profile associated with the user is found on the first node and
	In response to a determination that the profile associated with the user is not found on the first node, traversing the one or more second  nodes of the plurality of nodes.	Joshi shows where obtaining the user profile includes determining whether a user profile associated with the user is found on the first node (Fig. 33, [197-199])  and
	In response to a determination that the profile associated with the user is not found on the first node, traversing the one or more second  nodes of the plurality of nodes (Fig. 33, [197-199]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase and Fatula with the distributed storage techniques of Joshi in order to facilitate more efficient and voluminous data storage.	Basu in view of Knauerhase, Fatula, and Joshi do not show iteratively traversing until the desired data is found.
	Yates shows iteratively traversing until the desired data is found (col. 7 lines 8-44).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase, Fatula, and Joshi with the data retrieval techniques of Yates in order to facilitate more efficient and reliable data retrieval via ensuring all potential storage locations are checked in an orderly and efficient (i.e., non-repetitive) manner.
	Regarding claims 30 and 37, the limitations of said claim are addressed in the analysis of claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
	Kupczyk (Kupczyk, Mirosław, et al. "The migrating desktop as a gui framework for the “applications on demand” concept." International Conference on Computational Science. Springer, Berlin, Heidelberg. (Year: 2004)),
	Baratto (Baratto, Ricardo A., et al. "Mobidesk: mobile virtual desktop computing." Proceedings of the 10th annual international conference on Mobile computing and networking. (Year: 2004)), and 	Averitt (Averitt, Sam, et al. "Virtual computing laboratory (VCL)." Proceedings of the International Conference on the Virtual Computing Initiative. (Year: 2007)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442